DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 10/05/2021 is acknowledged.
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 1 is objected to because of the following informalities: 
On line 2, “which in turn moves a liquid turbine” should be deleted because the turbine is properly introduced in the body of the claim at line 8;
On line 6, “second main tank” should read “said second main tank”;
On line 10, “inside said main tank and said second main tank” should read “inside said first main tank and said second main tank”;
On line 14, “the operation is performed in” should read “the system operates in”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudowicz et al. US 2016/0333748 in view of Lehan US 2011/0288688.
Regarding claim 1, Rudowicz discloses:
A system for storing and generating energy, where a pressure generated by a working fluid (steam or other gas [0026]) is released into a liquid circuit which in turn moves a liquid turbine 4 to generate energy, the system comprising: 
a first main tank 1; 
a second main tank 2; 
an auxiliary tank 3, wherein said first main tank, second main tank and said auxiliary tank comprise a driving liquid; 
a turbine 4 located between the first main tank 1 and said second main tank 2, and at a lower level than the bottom of the first and second main tanks 1, 2 and the auxiliary tank 3, to ensure that the pressure inside said main tank 1 and said second main tank 2 forces said driving liquid through said turbine and not in the opposite direction (see Figs. 1-8); and 
a network of pipelines 6-7, 10-11, 14-15, 18-19, 20-21, 24-25, 28-29, 31-32 with their respective valves 8-9, 12-13, 16-17, 22-23, 26-27, including inlet valves, outlet valves, control valves as well as ventilation valves (see Fig. 1), wherein the operation is performed in short 

Rudowicz is silent regarding:
wherein the operation is performed at a constant working pressure by means of a control system acting on at least one pressure regulating valve, which provides the working pressure of the system. 
Lehan teaches:
wherein the operation is performed at a constant working pressure by means of a control system 170 acting on at least one pressure regulating valve 133, which provides the working pressure of the system (“The normal operating pressure of the full one of the first or second water reservoir 110 or 120 may be about 40 psi, for example, which simulates about 100 feet of head” [0035] [0048]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Rudowicz with that of Lehan for the advantage of providing a constant operating pressure for uniform flow through the turbine and uniform power generation therefrom.

Regarding claims 2 and 3, the combination of Rudowicz and Lehan teaches (Lehan):
wherein the pressure inside the tanks 110, 120 (analogous to tanks 1, 2, 3 in Rudowicz) is generated by compressed air (from air bank 130). 
a compressor 140 and a high-pressure primary tank 130 for the production of the compressed air. 
Regarding claim 6, the combination of Rudowicz and Lehan teaches (Rudowicz):
wherein said respective valves 8-9, 12-13, 16-17, 22-23, 26-27 of said pipeline network 6-7, 10-11, 14-15, 18-19, 20-21, 24-25, 28-29, 31-32 are opened or closed to allow the movement of liquid flow between said first main tank 1 and said second main tank 2 through said turbine 4 (see operation described at paras. [0013-0022] and shown in Figs. 1-8).

Regarding claims 7 and 8, the combination of Rudowicz and Lehan teaches (Rudowicz):
wherein said auxiliary tank 3 only works while the system is changing from operating in one direction or in the opposite direction, for the transfer of liquid between said first main tank 1 and said second main tank 2 [0015-0016]. 
wherein said first main tank 1 and said auxiliary tank 3 must be filled with a predetermined amount of liquid, while the second main tank 2 is left without liquid [0013]. 

Regarding claims 9 and 10, the combination of Rudowicz and Lehan as set forth above is silent regarding:
wherein said driving liquid comprises any liquid that is not mixable with the working fluid that provides the pressure. 
wherein said driving liquid is water and said working fluid is gaseous air (Rudowicz discloses steam as the gas, but teaches that other gases can be used instead [0026], and does not specify what the liquid is). 
Lehan further teaches:
wherein said driving liquid comprises any liquid (water) that is not mixable with the working fluid (air) that provides the pressure. 

Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to have selected water as the driving liquid and air as the working fluid in Rudowicz as taught by Lehan, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, MPEP 2144.07, and further for the advantages of air and water being low cost and readily available.

Regarding claim 12, the combination of Rudowicz and Lehan teaches (Rudowicz):
wherein said control system 33 acts on the inlet valves, outlet valves, control valves and ventilation valves [0011]. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudowicz et al. US 2016/0333748 in view of Lehan US 2011/0288688 as applied to claim 2 above, and further in view of Elleman et al. US 2010/0123352.
Regarding claim 4, the combination of Rudowicz and Lehan is silent regarding:
wherein the compressed air is provided by compressed-air remnants from external sources.
Elleman teaches (see Fig. 1):
wherein the compressed air (in compressed air tanks 28, 30, 32) is provided by compressed-air remnants from external sources 52 (“the inlet air controller 34 can be used to control the supply of compressed air to fill the compressed air tanks 28, 30 and 32 from either an external air inlet 52 or from the air compressor 50” [0029] [0052]).
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudowicz et al. US 2016/0333748 in view of Lehan US 2011/0288688 as applied to claim 1 above, and further in view of Alao US 2018/0156184.
Regarding claim 5, the combination of Rudowicz and Lehan is silent regarding:
wherein the pressure inside the tanks is generated by a cryogenic liquid which, when injected into the tanks, heats-up and expands, generating pressure. 
Alao teaches (see Fig. 25):
wherein the pressure inside the tanks 110, 112, 114 is generated by a cryogenic liquid (in cryogenic container 246) which, when injected into the tanks, heats-up and expands, generating pressure (air compressor and cryogenic liquid are equivalent gas supply devices [0124-0125]). 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the gas supply device in the combination of Rudowicz and Lehan (compressor) with that taught by Alao (cryogenic liquid), since an express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious, MPEP §2144.06.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudowicz et al. US 2016/0333748 in view of Lehan US 2011/0288688 as applied to claim 9 above, and further in view of Reininger DE 102009058239.
Regarding claim 11, the combination of Rudowicz and Lehan teaches:
wherein said driving liquid is water (Lehan abstract).
The combination of Rudowicz and Lehan is silent regarding:
said working fluid is gaseous nitrogen. 
Reininger teaches:
said working fluid 2 is gaseous nitrogen (“Renewable energy is produced by compressed air and/or nitrogen (2) as pressure on liquid i.e. oil (3), for obtaining hydraulic pressure to drive a turbine (13).” Abstract). 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to have selected nitrogen as the working fluid in the combination of Rudowicz and Lehan as taught by Reininger, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, MPEP 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        11/08/2021